Title: Thomas Jefferson to Charles G. Haines, 8 October 1818
From: Jefferson, Thomas
To: Haines, Charles G.


          
            Monticello
Oct. 8. 18.
          
          Th: Jefferson presents his compliments to mr Haines and his thanks for his interesting pamphlet on the great Western canal. he rejoices in the hope that the money which the old world has wasted in eternal wars, and which might have made a garden of the whole globe, if so applied, is likely, by the US. to be employed not for the destruction of man, but for his happiness. he salutes him with respect.
        